 



EXHIBIT 10.56
VOLUME INCENTIVE AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1   PARTIES

This Agreement (“Agreement”) is made and entered into, by and between Taiwan
Kolin Company Limited, incorporated in Taiwan, whose registered office is at
11/F No. 86, Section 1, Chung Ching South Road, Taipei, Taiwan (the
“Manufacturer”), and Syntax Groups Corporation, incorporated in the State of
California, the United States of America, whose registered office is at 20480
East Business Parkway, City of Industry, CA91789, U.S.A. (“Syntax”).

2   RECITALS

WHEREAS, Syntax designs various consumer electronic-related Products (as
hereafter defined) for manufacture and distribution under and in connection with
the trademarks and trade name, inter alia, ÖLEVIA; and
WHEREAS, Manufacturer is a designer and manufacturer of Liquid Crystal Display
(LCD) and Liquid Crystal On Silicon (LCOS) televisions and has in place the
necessary facilities, permits, licenses and financing to satisfy Syntax’s
requirements for such LCD and LCOS Products.
Pursuant to the Manufacturing Agreement dated March 9, 2004, Syntax has
appointed the Manufacturer to manufacture the products in the consumer
electronic field, which includes but not limited to the LCD/ LCOS TV product
line. Currently, the Manufacturer is manufacturing 20”, 27” and 30” LCD TVs for
Syntax and shall expand the product line to other sizes of LCD TV and LCOS TV
from time to time agreed by both parties (the “Products”).
The Manufacturer wishes to offer a volume incentive program to Syntax and Syntax
wishes to agree the program to promote the sales of the Products.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

Page 1 of 4



--------------------------------------------------------------------------------



 



3   VOLUME INCENTIVE PROGRAM   3.1   The Manufacturer agrees that in the event
that (i) the monthly shipment of any one of the models of the Products from the
Manufacturer to Syntax exceeds 3,000 units, the Manufacturer shall provide a
1.5% per invoice discount by the end of that quarter; (ii) the monthly shipment
of any one of the models of the Products from the Manufacturer to Syntax exceeds
6,000 units, the Manufacturer shall provide a 2% per invoice discount by the end
of that quarter; or (iii) the monthly shipment of any one of the models of the
Products from the Manufacturer to Syntax exceeds 10,000 units, the Manufacturer
shall provide a 2.75% per invoice discount by the end of that quarter.   3.2  
Syntax shall prepare a quarterly shipment report to specify the shipment of the
Products covering the last three months and the total invoice discount amount
under Volume Incentive Program, and submit the report to the Manufacturer for
verification and confirmation.   3.3   Upon confirmation of the total invoice
discount amount under Volume Incentive Program agreed by both parties, the
Manufacturer shall settle the total discount amount at the beginning of the
following quarter by issuing a credit memorandum which shall be applied to
off-set the total outstanding account payable owed to the Manufacturer by
Syntax.   4   EXECUTION   4.1   Upon execution of this Agreement:   4.1.1   This
Agreement will be in full force from March 9, 2004 with continued executions
till the end of business relationship between the Manufacturer and Syntax with
90 days advance notice by either party.   4.1.2   Such other and further
documents as may be reasonably required to cause and effect the transaction
contemplated by this Agreement.   5   ACCESS OF INFORMATION

The directors, officers, shareholders, employees, agents and representatives
(“Representatives”) of Syntax shall grant the Manufacturer and its

Page 2 of 4



--------------------------------------------------------------------------------



 



Representatives full access to Syntax’s properties, inventory on hand,
facilities, books and records, financial and operating data, contracts and other
documents or information as the Manufacturer or its Representatives may
reasonably request.

6   WARRANTIES OF SYNTAX   6.1   Syntax hereby warrants and represents to the
Manufacturing that Syntax is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, the U.S.A.   6.2  
There is no litigation, suit, proceeding, action, claim or investigation, at law
or in equity, pending, or to the best knowledge of Syntax, threatened against,
or affecting in any way, Syntax’s ability to perform its obligations as
contemplated by this Agreement.   6.3   In the event that any warranty or
representation contained herein above is deemed unenforceable under the laws of
any jurisdiction, the remaining warranties and representations to the extent
they are enforceable shall remain in full force and effect, and the Manufacturer
and Syntax hereby agree that a court or arbitrator may cause these warranties
and representations concerning disclosure of confidential and sensitive business
information to the reasonable extent possible given the express intentions and
agreements of the Manufacturer and Syntax to have such warranties and
representations construed and enforced.   7   WARRANTIES OF THE MANUFACTURER  
7.1   The Manufacturer hereby warrants and represents to Syntax that the
Manufacturer is a corporation duly organized, validly and in good standing under
the laws of Taiwan.   7.2   The Manufacturer hereby warrants that the
Manufacturer has all requisite power and authority to execute and perform its
obligations under this Agreement and consummate the transactions contemplated
hereby.   7.3   There is no litigation, suit, proceeding, action, claim or
investigation, at law or in equity, pending, or to the best knowledge of the
Manufacturer, threatened against, or affecting in any way, the Manufacturer’s
ability to perform its obligations as contemplated by this Agreement.



Page 3 of 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
 
       
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao
 
   
 
       
Date:
  03/09/04    
 
        Syntax Groups Corporation    
 
       
Name:
  James Li    
 
  Chief Executive Officer    
 
       
Signed:
  /s/ James Li    
 
       
 
       
Date:
  3/9/2004    

Page 4 of 4